DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 5-9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, 85 and 88 are pending in the instant invention.  According to the Listing of the Claims, filed January 7, 2022, claims 1, 3, 5, 8, 9, 12, 14, 17, 20, 23, 27, 30, 33, 37, 41, 45, 48, 52, 55, 59, 63, 67, 70, 74, 77, 81 and 85 were amended and claims 2, 4, 10, 11, 13, 15, 16, 18, 19, 21, 22, 24, 25, 28, 29, 31, 32, 34, 35, 38, 39, 42, 43, 46, 47, 49, 50, 53, 56, 57, 60, 61, 64, 65, 68, 71, 72, 75, 78, 79, 82, 83, 86 and 87 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(a-d) to International Application No. PCT/CN2019/079543, filed March 25, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on January 7, 2022, is acknowledged: a) Group III - claims 1, 3, 5-7, 9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84 and 85; and b) solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methyl-phenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexa-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of formula (I) - pp. 15-18, Examples 3-6, Form A.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, solid Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claim 5, was found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass (i) solid Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claims 1 and 2; and (ii) solid Form B, Form C, Form D, Form E, Form F, Form G, Form H, and Form I of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claims 3, 9, 12, 14, 17, 20, 27 and 30, respectively.  However, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 7, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 7, 2021, the instant Markush claim was restricted to (i) solid Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claims 1 and 2; and (ii) solid Form B, Form C, Form D, Form S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claims 3, 9, 12, 14, 17, 20, 27 and 30, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 7, 2021.
	Next, the inventor or joint inventor should further note that this invention contains claims 8, 23, 26, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84 and 88, drawn to nonelected inventions, with traverse, in the reply filed on January 7, 2022.  A complete reply to the Final Rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 7, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed January 7, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-3, 5-7, 9, 12, 14, 17, 20, 27, 30 and 85 is contained within.

Status of Claim Rejections - 35 U.S.C. § 112(b)
	The inventor’s or joint inventor’s arguments, on pages 16 and 17 of the Remarks, filed January 7, 2022, with respect to claim 2, have been fully considered, but will not be discussed Listing of the Claims, filed January 7, 2022, claim 2 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 16 and 17 of the Remarks, filed January 7, 2022, with respect to claims 1 and 85, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1 and 85, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that there is no ambiguity to one of skill in the art as to whether a sample of a particular composition of matter is a solid.  Similarly, the inventor or joint inventor further argues that the term, solid, is not freighted with any of the unclarity alleged by the Examiner.
	In response to the inventor’s or joint inventor’s argument that (1) there is no ambiguity to one of skill in the art as to whether a sample of a particular composition of matter is a solid, and that (2) the term, solid, is not freighted with any of the unclarity alleged by the Examiner, the examiner respectfully disagrees, since 35 U.S.C. § 112(b) requires that the claims particularly point out the subject matter that the inventor or joint inventor regards as the invention.
	Likewise, the inventor or joint inventor should further note that [W]hen the scope of the claims can’t be determined when considered in light of the specification, a rejection under 35 U.S.C. § 112(b) is proper.  {See In re Wiggins, 488 F.2d 538, 179 USPQ 421 (CCPA 1973)}.
	Next, the inventor or joint inventor should further note that [A]s the statutory language of particular[ity] and distinct[ness] indicates, claims are required to be cast in clear terms, as opposed to ambiguous, vague or indefinite terms.  It is the claims that notify the public of what is within the protections of the patent and what is not.  {See Merrill v. Yeomans, 94 US 568, 573-74 (1876); United Carbon Co. v. Binney & Smith Co., 317 US 228, 236, 55 USPQ 381 (1942)}.
[T]he USPTO may properly reject a patent invention claim as indefinite for failure to meet statutory requirements of 35 U.S.C. § 112(b) if the PTO identifies ways in which claim language is ambiguous, vague, incoherent, opaque or otherwise unclear in describing and defining the claimed invention, and if the inventor or joint inventor thereafter fails to provide satisfactory response by, for example, modifying language, providing separate definition of unclear language, or, if appropriate, persuasive explanation as to why language is not unclear, since this prima facie case determination is grounded both in the PTO’s responsibility to examine a claim to ensure that it particularly points out and distinctly claims subject matter and in examination’s attendant interactive process.  {See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014)}.
	Moreover, the inventor or joint inventor should further note that [R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the inventor or joint inventor  to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112(b) as indefinite.  {See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008)}.
	Also, the inventor or joint inventor should further note that it is well established that the specification cannot impose a further limitation upon the plain meaning of the claim language.  As stated in the Supreme Court, [S]ome persons seem to suppose that a claim in a patent is like a nose of wax, which may be turned and twisted in any direction by merely referring to the specification, so as to make it include something more than or something different from what its words express.  The context may undoubtedly be resorted to, and often is resorted to, for the purpose of better understanding the meaning of the claim, but not for the purpose of changing it and making it different from what it is.  The claim is a statutory requirement, prescribed for the very purpose of making the patentee define precisely what his invention is, and it is unjust to the public, as well as an evasion of the law, to construe it in a manner different from the plain meaning of its terms.  {See White v. Dunbar, 119 US 47, 51-52, 1886 CD 494, 497-498 (1886)}.
	As a result of the Listing of the Claims, filed January 7, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 7, 2021, is amended below, in the section entitled New Claim Rejections - 35 U.S.C. § 112(b), to omit cancelled claim 2.

Status of Claim Rejections - 35 U.S.C. § 102

	The inventor’s or joint inventor’s arguments, on pages 17 and 18 of the Remarks, filed January 7, 2022, with respect to claim 2, have been fully considered, but will not be discussed further, since according to the Listing of the Claims, filed January 7, 2022, claim 2 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 17 and 18 of the Remarks, filed January 7, 2022, with respect to claim 1, have been fully considered, but are not persuasive.  Consequently, the rejection of claim 1, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that Guo does not disclose any of the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I).  Similarly, the inventor or joint inventor further argues that (1) Guo fails to provide any characteristic data other than NMR for the prepared sample, that (2) Guo fails to disclose or describe any polymorphs of 3-((S)-7-(((S)-5-(ethoxy-carbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid, and that (3) each of the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methyl-phenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]-pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) has its own independent and distinct physicochemical properties, respectively.
	In response to the inventor’s or joint inventor’s argument that (1) Guo does not disclose any of the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methyl-phenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]-pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I),  that (2) Guo fails to provide any characteristic data other than NMR for the prepared sample, that (3) Guo fails to disclose or describe any polymorphs of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid, and that (4) each of the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) has its own independent and distinct physicochemical properties, respectively, the examiner respectfully disagrees, since it is noted that the features upon which the inventor or joint inventor relies (i.e. crystallinity/morphology) are not recited in the rejected claim.  [A]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  {See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)}.
	Moreover, the inventor or joint inventor should further note that the test for anticipation requires that each element of the claim at issue is found, either expressly described or under the principles of inherency, in a single prior art reference or that the claimed invention was previously Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 771 [218 USPQ 781] (Fed. Cir. 1983); also see MEHL/Biophile Int'l Corp. v Milgraum, 192 F.3d 1362, 1365 [52 USPQ2d 1303] (Fed. Cir. 1999); In re Baxter Travenol Labs., 952 F.2d 388, 390 [21 USPQ2d 1281] (Fed. Cir. 1991); Continental Can Co. v. Monsanto Co., 948 F.2d 1264, 1268-69 [20 USPQ2d 1746] (Fed. Cir. 1991); and In re Samour, 571 F.2d 559, 562 [197 USPQ 1] (CCPA 1978)}.  
	As a result of the Listing of the Claims, filed January 7, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 7, 2021, is amended below, in the section entitled New Claim Rejections - 35 U.S.C. § 102, to omit cancelled claim 2.

Status of Claim Rejections - Improper Markush Grouping

	The inventor’s or joint inventor’s arguments, on pages 18 and 19 of the Remarks, filed January 7, 2022, with respect to claim 2, have been fully considered, but will not be discussed further, since according to the Listing of the Claims, filed January 7, 2022, claim 2 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 18 and 19 of the Remarks, filed January 7, 2022, with respect to claims 1 and 85, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1 and 85, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) all share a single structural similarity.  Similarly, the inventor or joint inventor further argues that the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) all share a common use that flows from the single structural similarity.
	In response to the inventor’s or joint inventor’s argument that (1) the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethyl-propanoic acid of the formula (I) all share a single structural similarity, and that (2) the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) all share a common use that flows from the single structural similarity, respectively, the examiner respectfully disagrees, since the inventor’s or joint inventor’s arguments presented herein appear inapposite to the reasons of record forming the basis for the instant rejection under Improper Markush Grouping.
	Likewise, the inventor or joint inventor should further note that a Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
Markush grouping consisting of solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) is improper, since the solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethyl-propanoic acid of the formula (I), as recited in claim 1, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Then, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, [I]f the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
	In the instant case, in accord with MPEP § 803.02, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 7, 2021, the instant Markush claim was restricted to solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), where the solid form is Form A, Form B, Form C, Form D, Form E, Form F, Form G, Form H, or Form I, respectively.
	Moreover, in accord with MPEP § 803.02, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) applicant presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	As a result of the Listing of the Claims, filed January 7, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 7, 2021, is amended below, in the section entitled New Claim Rejections - Improper Markush Grouping, to omit cancelled claim 2.

Status of Claim Rejections - Obviousness-type Double Patenting

	The inventor’s or joint inventor’s arguments, on pages 19 and 20 of the Remarks, filed January 7, 2022, with respect to claim 2, have been fully considered, but will not be discussed further, since according to the Listing of the Claims, filed January 7, 2022, claim 2 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 19 and 20 of the Remarks, filed January 7, 2022, with respect to claims 1 and 85, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1 and 85, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) are not obvious in view of claim 17 of US 9,233,978.  Similarly, the inventor or joint inventor further argues that the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydro-imidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) are not obvious in view of claim 30 of US 10,081,627.
	In response to the inventor’s or joint inventor’s arguments that the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethyl-propanoic acid of the formula (I) are not obvious in view of either claim 17 of US 9,233,978 or claim 30 of US 10,081,627 due to inherent polymorphism, the examiner respectfully disagrees, since there is no convincing and compelling evidence of record in the rejected claims to support the inventor’s or joint inventor’s assertion of polymorphism, with respect to the instantly recited solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethyl-propanoic acid of the formula (I).
	As a result of the Listing of the Claims, filed January 7, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 7, 2021, is amended below, in the section entitled New Claim Rejections - Obviousness-type Double Patenting, to omit cancelled claim 2.

New Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I).
	The following title is suggested: SOLID FORMS OF 3-((S)-7-(((S)-5-(ETHOXYCARBONYL)-6-(3-FLUORO-2-METHYLPHENYL)-2-(THIAZOL-2-YL)-3,6-DIHYDROPYRIMIDIN-4-YL)METHYL)-3-OXOHEXAHYDROIMIDAZO[1,5-a]PYRAZIN-2(3H)-YL)-2,2-DIMETHYLPROPANOIC ACID AS HBV CAPSID INHIBITORS.
	Appropriate correction is required.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A solid form of compound (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

	wherein the solid form is Form A, Form B, Form C, Form D, Form E, Form F, Form G, Form H, or Form I;

	wherein Form A is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 10.0º ± 0.2º 2, 14.5º ± 0.2º 2, 15.4º ± 0.2º 2, 16.4º ± 0.2º 2 19.4º ± 0.2º 2 21.1º ± 0.2º 2, and 23.2º ± 0.2º 2;

	wherein Form B is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 3.9º ± 0.2º 2, 4.8º ± 0.2º 2, 7.3º ± 0.2º 2, 7.8º ± 0.2º 2 10.7º ± 0.2º 2 15.6º ± 0.2º 2, and 19.5º ± 0.2º 2;

	wherein Form C is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 5.1º ± 0.2º 2, 10.6º ± 0.2º 2, 10.8º ± 0.2º 2, 12.1º ± 0.2º 2 13.6º ± 0.2º 2 and 13.9º ± 0.2º 2;

	wherein Form D is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 6.8º ± 0.2º 2, 13.0º ± 0.2º 2, 20.3º ± 0.2º 2, 27.1º ± 0.2º 2 27.4º ± 0.2º 2 28.8º ± 0.2º 2, and 29.1º ± 0.2º 2;

	wherein Form E is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.0º ± 0.2º 2, 5.1º ± 0.2º 2, 5.4º ± 0.2º 2, 10.2º ± 0.2º 2 13.3º ± 0.2º 2 15.5º ± 0.2º 2, and 20.2º ± 0.2º 2;

	wherein Form F is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.0º ± 0.2º 2, 4.9º ± 0.2º 2, 7.1º ± 0.2º 2, 15.8º ± 0.2º 2 20.3º ± 0.2º 2 and 21.9º ± 0.2º 2;

	wherein Form G is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 3.7º ± 0.2º 2, 4.1º ± 0.2º 2, 5.0º ± 0.2º 2, 6.2º ± 0.2º 2 7.7º ± 0.2º 2 8.2º ± 0.2º 2, and 17.1º ± 0.2º 2;

	wherein Form H is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 8.0º ± 0.2º 2, 9.7º ± 0.2º 2, 14.6º ± 0.2º 2, 15.7º ± 0.2º 2 15.9º ± 0.2º 2 and 24.1º ± 0.2º 2;

	wherein Form I is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 6.4º ± 0.2º 2, 7.8º ± 0.2º 2, 9.9º ± 0.2º 2, 11.6º ± 0.2º 2 16.2º ± 0.2º 2 and 22.1º ± 0.2º 2; and

	wherein each X-ray powder diffraction pattern is independently determined on a diffractometer using Cu-K radiation.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form D;

	wherein Form D is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 6.8º ± 0.2º 2, 13.0º ± 0.2º 2, 20.3º ± 0.2º 2, 27.1º ± 0.2º 2 27.4º ± 0.2º 2 28.8º ± 0.2º 2, and 29.1º ± 0.2º 2.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form A;

	wherein Form A is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 10.0º ± 0.2º 2, 14.5º ± 0.2º 2, 15.4º ± 0.2º 2, 16.4º ± 0.2º 2 19.4º ± 0.2º 2 21.1º ± 0.2º 2, and 23.2º ± 0.2º 2.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 5, wherein Form A is further characterized by a powder X-ray diffraction pattern comprising at least one additional characteristic peak (º2) selected from the group consisting of 12.3º ± 0.2º 2, 13.2º ± 0.2º 2, 20.3º ± 0.2º 2 21.6º ± 0.2º 2, 23.7º ± 0.2º 2, 24.5º ± 0.2º 2, 25.5º ± 0.2º 2, and 26.8º ± 0.2º 2.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 5, wherein Form A is further characterized by a powder X-ray diffraction pattern as shown in Figure 2.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The solid form according to claim 1, wherein the solid form is Form B;

	wherein Form B is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 3.9º ± 0.2º 2, 4.8º ± 0.2º 2, 7.3º ± 0.2º 2, 7.8º ± 0.2º 2 10.7º ± 0.2º 2 15.6º ± 0.2º 2, and 19.5º ± 0.2º 2.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form C;

	wherein Form C is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 5.1º ± 0.2º 2, 10.6º ± 0.2º 2, 10.8º ± 0.2º 2, 12.1º ± 0.2º 2 13.6º ± 0.2º 2 and 13.9º ± 0.2º 2.



	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form E;

	wherein Form E is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.0º ± 0.2º 2, 5.1º ± 0.2º 2, 5.4º ± 0.2º 2, 10.2º ± 0.2º 2 13.3º ± 0.2º 2 15.5º ± 0.2º 2, and 20.2º ± 0.2º 2.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form F;

	wherein Form F is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.0º ± 0.2º 2, 4.9º ± 0.2º 2, 7.1º ± 0.2º 2, 15.8º ± 0.2º 2 20.3º ± 0.2º 2 and 21.9º ± 0.2º 2.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form G;

	wherein Form G is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 3.7º ± 0.2º 2, 4.1º ± 0.2º 2, 5.0º ± 0.2º 2, 6.2º ± 0.2º 2 7.7º ± 0.2º 2 8.2º ± 0.2º 2, and 17.1º ± 0.2º 2.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form H;

	wherein Form H is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 8.0º ± 0.2º 2, 9.7º ± 0.2º 2, 14.6º ± 0.2º 2, 15.7º ± 0.2º 2 15.9º ± 0.2º 2 and 24.1º ± 0.2º 2.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form I;

	wherein Form I is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 6.4º ± 0.2º 2, 7.8º ± 0.2º 2, 9.9º ± 0.2º 2, 11.6º ± 0.2º 2 16.2º ± 0.2º 2 and 22.1º ± 0.2º 2.

	Appropriate correction is required.

	Claim 85 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising the solid form according to claim 1 and a pharmaceutically acceptable carrier, excipient, diluent, adjuvant, or vehicle, or a combination thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1 and 85 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the physicochemical A solid form of compound (I), in line 1 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. crystallinity/morphology) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited crystallinity/morphology physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)-methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), respectively.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methyl-phenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent, or buffer, respectively, to impart the crystallinity/morphology physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) incorporates the aforementioned ambiguous, vague, crystallinity/morphology physicochemical property, the instantly recited solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), due to an inability to establish the metes and bounds encompassed by the crystallinity/morphology physicochemical property.
	Then, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Guo, et al. in US 9,233,978.
	The instant invention recites a solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), shown to the right above, as a hepatitis B virus (HBV) capsid inhibitor.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Guo, et al. (US 9,233,978), as cited in the Non-Final Rejection, mailed on October 7, 2021, teaches 3-[(8aS)-7-[[(4S)-5-ethoxycarbonyl-4-(3-fluoro-2-methylphenyl)-2-thiazol-2-yl-1,4-dihydropyrimidin-6-yl]-methyl]-3-oxo-5,6,8,8a-tetrahydro-1H-imidazo[1,5-a]pyrazin-2-yl]-2,2-dimethylpropanoic acid, shown to the left above, as a hepatitis B virus (HBV) capsid inhibitor [column 281, lines 7-10].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1 and 85 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the solid form(s) of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claims 1 and 85, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the solid form(s) of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I) to recite solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methyl-phenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), where the solid form is Form A, Form B, Form C, Form D, Form E, Form F, Form G, Form H, or Form I, respectively, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 9,233,978

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Consequently, claims 1 and 85 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of US Patent No. 9,233,978.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 in US 9,233,978 recites 3-[(8aS)-7-[[(4S)-5-ethoxycarbonyl-4-(3-fluoro-2-methyl-phenyl)-2-thiazol-2-yl-1,4-dihydropyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetrahydro-1H-imidazo[1,5-a]pyrazin-2-yl]-2,2-dimethyl-propanoic acid, shown to the left above, which provides overlapping subject matter with respect to the instantly recited solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4- yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), shown to the right.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.

US Patent No. 10,081,627

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Claims 1 and 85 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 30 of US Patent No. 10,081,627.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 30 in US 10,081,627 recites 3-[(8aS)-7-[[(4S)-5-ethoxycarbonyl-4-(3-fluoro-2-methylphenyl)-2-thiazol-2-yl-1,4-dihydropyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetrahydro-1H-imidazo[1,5-a]pyrazin-2-yl]-2,2-dimethylpropanoic acid, shown to the left above, which provides 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
overlapping subject matter with respect to the instantly recited solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), shown to the right.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Now, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Furthermore, the inventor or joint inventor should also note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed January 7, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization 
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624